DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

[2]	This communication is in response to the amendment filed 4 January 2021. Claims 2, 4-5, 11, and 13-21 have been cancelled. Claims 1, 10, 22, and 23 have been amended. Claims 1, 3, 6-10, 12, and 22-29 are pending.

Response to Remarks/Amendment

[3]	Applicant's remarks filed 4 January 2021 have been fully considered and are addressed as follows:

[i]	In response to rejection(s) of claim(s) 1, 3, 6-10, 12, and 22-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 

“…the MPEP states that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation... Nevertheless, not everything necessary to practice the invention need be disclosed...All that is necessary is that one skilled in the art be able to practice the claimed invention given the level of knowledge and skill in the art...These requirements are satisfied, for example in paragraph 0033 of the Present Application...”

Applicant further remarks:

“...These requirements are satisfied, for example, at least at paragraphs [0020] and [0035] of the specification as filed. More specifically, the weighted data output by the weighting engine is input into an integration and prediction engine, which is configured to combine and analyze the weighted data and, based thereon, predictively output early warning signals associated with the project......”

In response, Examiner respectfully disagrees. While not everything need be disclosed when the omitted elements are well-known in the art, Examiner respectfully submits analytics performed by Watson and Watson Engine do not constitute ordinary and well known functions. Further, the output of the present claims is “...calculating, by one or more processors, a probability of project failure...”. The supportive disclosure at paragraphs [0030]-[0033] indicate that the inventive system utilizes Watson and Watson engine to determine or forecast a probability of project trouble, but omits how the predictions are generated based on the input historical and categorizes data. Paragraphs [0020] and [0035] further indicate that a weighting engine, an integration 

In particular, and now turning to the factors derived from In re Wands, as noted by Applicant, Factor A requires consideration of the breadth of the claims. While Applicant is correct that the claims have been narrowed, however, the aspects that are under contention for lacking support remain a general “black box’ description which the claim identifies as ingesting data, and outputting a prediction. With respect to factors B-E, while computers are predictable once programmed to perform certain tasks, the particular programming is quite complicated and quite unpredictable while in development. It is the programming and/or description thereof that is lacking from the supportive disclosure. Absent description of a particular algorithm that is applied to make the claimed predictions, the limitations as presented are both unduly broad and nearly limitless in scope. As noted by Applicant, much research has been done in the field and there are many techniques. 

With respect to the existence of working examples and the quantity of experimentation needs, Examiner agrees with Applicant’s assessment the Watson exists and therefore there are working examples. However, a description limited to “Watson” and “Watson Engine” fails to provide the public with how to “make” the noted engines. In other words, the algorithms applied are not reasonably conveyed to the reader by the description of “Watson”. With respect to the quantity of experimentation, Examiner notes, respectfully, that considerable undue experimentation was 
Accordingly, the functions and/or algorithms utilized by the disclosed engine to calculate a predictive value do not appear to be present in the supportive disclosure such that possession of, and/or an ability to make and use the invention absent undue experimentation is evident to one or ordinary skill in the art. Accordingly, the rejection(s) under 35 U.S.C. 112(a) for both written description and enablement is maintained. 
   
[ii]	In response to rejection(s) of claim(s) 1-3 and 5-21 (now claims 1, 3, 6-10, 12, and 22-29 as presented by amendment) under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 16 April 2020, Applicant provides the following remarks:

"…Each of independent claim 1 and 10, as amended, recite a natural language processing engine...The recitation of a natural language processing system means that claims 1 and 10 are a practical application of a judicial exception...the presence of a natural language processing system has been deemed to raise a claim to be significantly more than the abstract idea itself...PTAB Appeal… "

Applicant further provides:

“...assuming...that the claims recite an abstract idea in Prong One, the claims are nevertheless patent-eligible under Prong Two of the USPTO eligibility guidance...Applicant respectfully asserts that the claims clearly integrate any judicial exception found therein into a practical application...the claims do not purport to monopolize any allegedly recited abstract idea...Instead, the claims include numerous limitation that impose a meaningful limit on the judicial exception...each of independent claims 1, 10, and 22 as amended recites ‘receiving...project data; extracting and classifying the project data...and calculating...a probability of project failure ...The claimed invention can solve these and other problems by utilizing a cognitive engine that has employs different predicative models for different data classes, thereby increasing the accuracy and efficiency of the early warning predictions. Accordingly, the claim as a whole amounts to a practical application of any judicial exception...”

In response, Examiner respectfully disagrees. With respect to consideration of the recited elements as additional element which impart a practical application of the judicially excepted subject matter and/or provide evidence of significantly more than the abstract idea to which the claimed invention is generally directed, Examiner respectfully maintains the following:

With respect to consideration of technical elements which integrate the judicial exception into a practical application of the exception, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

With respect to the claimed functions of the cognitive and predictive engines, beyond the general statement that the predictive engines are data specific and the cognitive engine receives data and 

Accordingly, Examiner respectfully maintains that claim 1 as amended is reasonably understood to be conducting standard, and formally manually performed process of assessing project risks and potential for failure using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving data outputting a finding including calculation of a probability. The claimed predicting and/or calculating a probabiltiy failure or success for a business project benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims constitutes known and conventional uses of generic computing technology, the Specification as Published in USPGPUB 2018/0374010, Examiner notes paragraphs [0038]-[0041] and [0046]-[0047]. In the noted disclosure, the Specification provides 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive classes of data; (2) apply and combine weightings; (3) output prediction values and a signal; and (4) calculate a probability of project failure. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  
 
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


[4]	Previous rejection(s) of claims 1, 3, 6-10, 12, and 22-29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement have/has not been overcome and is/are maintained.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. See response to remarks/amendment for further clarification. 
With respect to the written description and evidence of possession, claim 1 recites a step of “…inputting each of the plurality of classes of data into a cognitive engine for predictive analysis, the cognitive engine outputting a prediction value…”. With respect to the outputting of a prediction value, the Specification as published in USPGPUB 2018/0374010 provides that the class I, class II, and class III data is “passed through a predictive analytics engine (e.g., IBM Watson Engine) to determine a probability of project trouble (Specification paragraph [0030][0031]). The specification further indicates that the accuracy of the predictive model is improved by “learning as it goes”. The functions and/or algorithm utilized by the disclosed “Watson” do not appear to be present in the supportive disclosure such that the supportive disclosure reasonably conveys to one or ordinary skill in the art how to generated the subject predictive outputs. Further, as “Watson” is an evolving AI tool, which presumably will continue to change and evolve, the metes and bounds of using “Watson” to predict various successes and failures of projects cannot be determined.

With respect to the enablement requirement and in particular the requirement to enable one skilled in the art to make and use the invention, while there are virtually limitless ways in which one or ordinary skill in the art could determine a predictive value indicative of a project risk, the claim limitation merely provide that the predictive value is “outputted” by passing data “through a predictive analytics engine”. The steps involved in the disclose passing through of data would require excessive and undue experimentation in order to generate a predictive value that is reliably indicative of project risk. Accordingly, claim 1 is rejected the same limitations noted above with respect to the determination of a predictive value require excessive and undue experimentation to output a value that is reliably indicative of a risk or probability of project failure.

Accordingly, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Similarly, the claim(s) ) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
 
Independent claims 10 and 22, when analyzed in the manner described above with respect to claim 1, are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 

Dependent claims 1, 3, 6-9, 12, and 21-29 inherit and fail to remedy the deficiencies of their respective independent claims through dependency and are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Similarly, the claim(s) ) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1, 3, 6-10, 12, and 22-29 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter are addressed by the following:

[i]	Claims 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter.

Claims 22-29 are directed to “...a computer program product stored on a computer-readable medium…”. Absent further clarification, a computer program product and a computer-readable medium are encompassing of transitory storage media such as signals or carrier waves.

A transitory element, e.g. signal or wave, is not considered a statutory computer readable media, i.e., article of manufacture, such as a tangible diskette or storage drive. The basis for the rejection is in accordance with the findings of the Federal Circuit In re Nuitjen.
  
“A transitory, propagating signal like Nuitjen’s is not a process, machine, manufacture, or composition of matter.’ … Thus, such a signal cannot be patentable subject matter.” In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept. 20, 2007)

Accordingly, claims 22-29 are rejected because the claims are directed to non-statutory subject matter under 35 U.S.C 101.

[ii]	Claims 1, 3, 6-10, 12, and 22-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea, absent significantly more have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3, 6-10, 12, and 22-29 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:




The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices; (2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1, 10, and 22 are directed to a method, a system, and computer-readable storage medium, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of 
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 1, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting failure or success for a business project, which is reasonably considered to be method of Organizing Human Activity. In particular, the general subject matter to which the claims are directed serves to monitor a business project in which human operators are engaged and predict the outcome, e.g., success or failure of the project, which is an ineligible Certain Method of Organizing Human Activity, namely: fundamental economic practices (e.g., strategic decision making with respect to business operations); (2) commercial interactions (e.g., business relations such as project management) and managing interactions between people (e.g., monitoring/managing the execution of a business operation/project consisting of activities and actions performed by human operators).

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

In support of Examiner’s conclusion, Examiner respectfully directs Applicant’s attention to the claim limitations of representative claim 1. In particular, claim 1 includes:
 “…classifying data related to a project…”, “…inputting…data…for predictive analysis…” and “…outputting an early warning signal…”. Considered as an ordered combination, the steps/functions of claim 1 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of predicting failure or success for a business project, which is an ineligible concept of Certain Method of Organizing Human Activity, namely: fundamental economic practices (e.g., strategic decision making with respect to business operations); (2) commercial interactions (e.g., business relations such as project management) and managing interactions between people (e.g., monitoring/managing the execution of a business operation/project consisting of activities and actions performed by human operators), as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, 


With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 1 recites: “…inputting data…into a cognitive engine for predictive analysis…”, “…applying a weighting to each of the prediction values…”, “…combining the weighted prediction values…”, and “…predictively outputting an early warning signal based on the combination of weighted values…”. Respectfully, absent further clarification of the processing steps executed by the recited “engine”, one of ordinary skill in the art would readily understand that receiving values, applying a weight to the values and combining the values are practicable/performable employing by the human mental processing and/or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.


Additional elements of claim 1 that potentially integrate the exception are limited to the “cognitive engine”. The cognitive engine is further identified as part of a computerized system in system claim 10 and as executable instructions in computer-readable storage medium claim 14. With respect to these potential additional elements, the claimed “cognitive engine” is identified as receiving inputted classified data and outputting a prediction value and an early warning signal. 

With respect to the above noted functions attributable to the identified additional elements, the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2103.05(f); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Each of the above noted limitations states a result (e.g., data is inputted and prediction values are outputted etc.) as associated with a respective “cognitive engine”. Beyond the general statement that the cognitive engine receives data and outputs a value, the limitations provide no further clarification with respect to the functions performed by the “cognitive engine” in producing the claimed result. A recitation of “by an engine”, absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an 

Accordingly, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of assessing project risks and potential for failure using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of receiving data outputting a finding. The claimed predicting failure or success for a business project benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of generic computing devices, but fails to present an additional element(s) which practical integrates the judicial exception into a practical application of the judicial exception. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims 
In reference to the Specification as Published in USPGPUB 2018/0374010, Examiner notes paragraphs [0038]-[0041] and [0046]-[0047]. In the noted disclosure, the Specification provides listings of generic computing systems, e.g., a general computing platform including exemplary servers, network configurations and various processor configuration which are identified as capable and interchangeable for performing the disclosed processes. The disclosure does not identify any particular modifications to the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that this disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.   

While the above noted disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to 

With respect to the executable routines, the claims specify that the above identified generic computing structures are programmed/configured to: (1) receive classes of data; (2) apply and combine weightings; (3) output prediction values and a signal. While Examiner acknowledges that the noted limitations are computer-implemented, Examiner respectfully submits that, in aggregate (e.g., “as a whole”) they do not amount to significantly more than the abstract idea/ineligible subject matter to which the claimed invention is primarily directed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., input data and output prediction values); (2) storing and retrieving information and data from a generic computer memory (e.g., classify data); and (3) performing repetitive calculations using the obtaining information/data (e.g., apply weighing). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a user performing the specific method of predicting failure or success for a business project. In summary, the computer of the instant invention is facilitating 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claims 10 and 22, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 3, 6-9, 12, and 23-29 when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.


For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Allowable Subject Matter

[6]	Claims 1, 3, 6-10, 12, and 22-29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101 as set forth in this Office action.

Conclusion

[7]	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT D RINES/            Primary Examiner, Art Unit 3683